Motion Granted; Appeal Dismissed and Memorandum
Opinion filed July 14, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00026-CV
____________
 
ARTISAN CONCEPTS CUSTOM HOMES, L.L.C., Appellant
 
V.
 
MORRELL MASONRY SUPPLY, INC., Appellee
 

 
On Appeal from the County Civil Court at Law No. 3
Harris County, Texas
Trial Court Cause No. 943160
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed October 7, 2010.  On July 8, 2011, the parties
filed a joint motion to dismiss the appeal in order to effectuate a compromise
and settlement agreement.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Seymore and Boyce.